GRIM, District Judge.
The opinion filed in this Court March 25, 1959, 172 F.Supp. 193, reversed the order of the Referee granting the bankrupt his discharge and referred the record back to the Referee “to permit the parties to submit further evidence as to the losses of the bankrupt, and thereupon to determine, on the basis of such further evidence and the evidence previously introduced, whether or not the bankrupt should be granted a discharge.”
The referee held a further hearing July 7, 1959. On September 22, 1959, there was filed in this Court a “Supplemental Referee’s Certificate for Review Pursuant to Court Order Sur Specifications of Objections to the Discharge of the Bankrupt,” incorporating findings of fact and conclusions of law. The second conclusion of law is “The bankrupt Richard Korman is hereby granted his discharge.” It does not appear from the supplemental certificate that any party filed a petition to review this order of the Referee under Section 39, sub. c of the Bankruptcy Act, 11 U.S.C.A. § 67, sub. c.
The holding of a further hearing by the Referee and the making of a new determination constitute compliance with the directions in the opinion of March 25, 1959. No petition for review of the new determination having been filed, there is nothing now before the District Court for review, since in view of the additional testimony which has been taken it is possible that no one will desire to file a petition for review.
The Supplemental certificate will be returned to the Referee.